Citation Nr: 0615022	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-30 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an increased evaluation for hypertension with 
coronary artery disease, status post coronary artery bypass 
graft, currently evaluated at 30 percent. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from July 1972 until April 
1980 and from April 1981 until October 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.



FINDINGS OF FACT

1.  The veteran currently has chest pain and shortness of 
breath on exertion, with 7 metabolic equivalents (METs) of 
energy expenditure and a left ventricular ejection fraction 
of approximately 60 percent.

2.  The veteran's hypertension with coronary artery disease, 
status post coronary artery bypass graft, is not shown to be 
productive of more than one episode of acute congestive heart 
failure in the past year, or workload greater than 3 METs but 
not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent. 

3.  The veteran has not demonstrated hypertension manifested 
by blood pressure readings with a diastolic pressure reading 
of 120 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
hypertension with coronary artery disease, status post 
coronary artery bypass graft have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1- 
4.14, 4.104, Diagnostic Codes 7017, 7019, 7101 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of a 
letter dated in January 2005.  

The January 2005 letter advised the veteran of the documents 
already associated with the claims file and indicated VA 
would obtain records from federal agencies and VA medical 
facilities.  The letter requested the veteran provide 
information concerning other treatment he received so VA 
could assist in obtaining these records.  The letter also 
explained what evidence was needed to establish entitlement 
to the claim for an increased initial evaluation.  Prior to 
these actions, the record also shows that the veteran's claim 
underwent readjudication after a conference with a Decision 
Review Officer (DRO) at the RO.  A July 2004 memorandum 
indicates that the veteran advised the DRO that all evidence 
was then of record, and that he desired the claim be 
reviewed.   

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if a higher evaluation rating is 
awarded.  Although the RO did not advise the veteran of such 
information, because the claim for an increased evaluation 
rating is being denied, no effective date will be assigned.  
Proceeding with this matter in its procedural posture would 
not therefore inure to the veteran's prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records and VA 
examination records and private medical records are 
associated with the claims file.  The veteran has not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide his claim.  As 
such, the Board finds that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.


The Merits of the Claim

Service connection for hypertension was granted by a rating 
decision dated in July 1994 and a 10 percent rating 
evaluation was assigned under Diagnostic Code 7101.  
Subsequently, the veteran had coronary artery bypass graft 
surgery (CABG) and applied for service connection for the 
CABG.  The RO interpreted this as claim secondary to the 
already service connected hypertension.  An increased 
evaluation rating of 30 percent was assigned under Diagnostic 
Codes 7017 and 7019 for hypertension with coronary artery 
disease, status post coronary artery bypass graft surgery by 
rating decision dated in March 2003.  The veteran timely 
filed an appeal and seeks a higher rating evaluation for the 
disability of hypertension with coronary artery disease 
status post coronary artery bypass graft surgery.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Under Diagnostic Code 7101, a higher rating of 40 percent is 
warranted if the diastolic pressure reading is predominantly 
120 or more and a 60 percent rating is warranted if the 
diastolic pressure reading is 130 or more.  A note in the 
diagnostic criteria explains that hypertension should be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101.

Private medical records dated in March 1999 contain blood 
pressure findings of 116/70 and 108/78.  A private medical 
record dated in April 1999 records the veteran's blood 
pressure as 110/80.  An October 1999 private medical record 
has findings of 120/85.  The VA examination in January 2003 
reveals blood pressure readings of 112/84, 118/80 and 110/80 
and notes the veteran takes atenolol and lisinopril to 
control his blood pressure.  In September 2004, the veteran 
had a VA examination for an unrelated claim which recorded 
his blood pressure as 138/87.  A March 2005 stress test 
performed in conjunction with the March 2005 VA examination 
found a baseline blood pressure of 160/87 that increased to 
160/84 during peak exercise.  The VA examination report dated 
in March 2005 listed a blood pressure of 110/84 and indicated 
the blood pressure was well maintained at rest and with 
exertion with no evidence of concentric left ventricular 
hypertrophy.



Evaluating the evidence of record in light of the criteria 
for an increased rating for hypertension reveals an increased 
rating for hypertension under Diagnostic Code 7101 is not 
warranted as the veteran's diastolic blood pressure has been 
under 100 since 1999.

Under Diagnostic Code 7017, the next higher 60 percent 
evaluation is warranted for more than one episode of acute 
congestive heart failure in the past year, or workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted for three months 
following hospital admission for surgery or after that point 
for chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7017.  A note prior to the Diagnostic 
criteria explains that one MET is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 
(2).

The veteran underwent coronary artery bypass graft surgery in 
March 1999.  A private dual-isotope stress study dated in 
October 1999 revealed no chest pain, METs of 12.9, normal 
sinus rhythm, normal left ventricular cavity size and 
function, estimated ejection fraction of 60-65 percent and a 
very small area of mild hypokinesis near the distal inferior 
apex.  The conclusion of the study was abnormal dual-isotope 
stress test with electrocardiographic changes potentially 
consistent with ischemia and mild ischemia in the inferior 
apex.  A January 2003 VA examination found METs between 8 and 
10.  Trace edema was noted.  There was no evidence of thyroid 
disease or congestive heart failure.  

Most significantly, the veteran had a VA examination in March 
2005 during which several different tests were performed to 
evaluate the current level of the veteran's disability.  
Findings of a March 2005 echocardiogram performed in 
conjunction with the VA examination include a 60 percent 
ejection fraction, evidence of septal hypokinesis consistent 
with prior coronary bypass surgery, normal heart pressure and 
mild pulmonic insufficiency.  A Cardiolite stress test 
performed in March 2005 revealed 7 METs of energy expenditure 
with normal blood pressure response.  The stress test was 
ultimately terminated due to shortness of breath and fatigue.  
No ectopy or chest pains were noted.  The ejection fraction 
was 65 percent and a small inferior wall reversible 
myocardial perfusion defect was present.  The overall 
conclusion of the VA examiner was coronary artery disease 
status post coronary bypass surgery with a normal ejection 
fraction and small area of reversible myocardial perfusion 
defect suggestive of small area of exercise induced ischemia.  
The examiner opined the veteran may have incomplete 
revascularization but noted no evidence of decompensation and 
a preserved ejection fraction.  The VA examiner concluded it 
was more likely than not that the hypertension and coronary 
artery disease were proximally related.  

With these findings applied to the rating schedule, the 
preponderance of the evidence is clearly against a higher 
disability evaluation.  In its March 2003 evaluation, the RO 
noted that the January 2003 VA examiner had opined that the 
veteran's hypertension had developed into coronary artery 
disease for which a surgical procedure had been necessitated.  
The RO thus considered rating the veteran's service-connected 
disability under a Diagnostic Code that would account for the 
development of the disorder and its then-current symptom.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (Holding that 
the assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology). 

The Board has considered the veteran's contention that his 
chest pains worsen in cold weather, so much so as to 
necessitate a move from Denver, Colorado to Las Vegas, 
Nevada.  However, while the veteran contends the tests in the 
claims file do not depict his disability accurately as they 
were taken in his doctor's office and do not account for the 
effects of cold weather on his disability, the veteran has 
not provided any competent medical evidence to contradict 
those findings.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through eduction, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Apart from this contention,  the severity of a disorder such 
as is at issue here is to be assessed upon its impact upon 
the veteran's employability.  Voerth v. West, 13 Vet. App. 
117 (1999); Ardison v. Brown, 6 Vet. App. 405 (1994).  Here, 
the most recent information of record indicates that while 
there can be no doubt that the cardiac disorder has resulted 
in impairment of function, the veteran is self-employed as a 
realtor and continues to fish and play golf.  See VA 
examination report, January 7, 2003, page 1.  

In sum, while the veteran contends that the service-connected 
disorder has increased in severity, as a lay person he is 
only competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities.  Compare  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).

All of the tests performed subsequent to the coronary artery 
bypass graft surgery demonstrate high ejection fractions 
ranging from 60 to 65 percent and high levels of METs ranging 
from 7 to 12.9.  Further, there is no evidence of acute 
congestive heart failure within the past year.  As such, the 
higher rating of 60 percent is not warranted at this time.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

An evaluation in excess of 30 percent for hypertension with 
coronary artery disease, status post coronary artery bypass 
graft is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


